Case 1:19-cv-02963-PGG Document 2 Filed 04/03/19

JS 44C/SONY
REV. 06/01/17

PLAINTIFFS
NYAM, LLC

ATTORNEYS (FIRM NAME, AODRESS, AND TELEPHONE NUMBER

Griffin Hamersky LLP
420 Lexington Avenue, Suite 400, NY, NY 10170
(646) 898-5580

CIVIL COVER SHEET

DEFENDANTS

David Macgreevey, in his capacity as Plan Administrator

ATTORNEYS (IF KNOWN)

Pachulski Stan Zieh! & Jones LLP

780 3rd Avenue, 34th Floor, NY, NY 10017
(212) 561-7700

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF cAUS®
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

(292

The JS-44 clvil cover sheet and the information contained herein nelther replace nor supplement the filing and service of pleadings or
- other papers as required by law, except as provided by local rutes of court. This form, approved by the Judicial Conference of the
United States In September 1974, is requirad for use of the Clerk of Court for the purpose of inillating the civil docket sheet.

Garde
(ovens (V]

Federal question jurisdiction (Appeal from decision of United States Bankruptcy Court for the Southern District of New York)

Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[v]Yes[[]

If yes, was this case Vol.[_] Invol. ([] Dismissed.

No [*]

Is THIS AN INTERNATIONAL ARBITRATION CASE?

(PLACE AN [x] IN ONE BOX ONLY)
TORTS

CONTRACT PERSONAL INJURY
L] 110 INSURANCE [ ]310 AIRPLANE
(2120 MARINE [ ]315 AIRPLANE PRODUCT
[ } 130 MILLER ACT LIABILITY
[ ] 140 NEGOTIABLE [ ]320 ASSAULT, LIBEL &
(NSTRUMENT SLANOER
{ ] 150 RECOVERY OF [ 1330 FEDERAL
OVERPAYMENT & EMPLOYERS’
ENFORCEMENT LIABILITY
OF JUOGMENT ( 1340 MARINE
{ 451 MEDICARE ACT { ]345 MARINE FROOUCT
[ 182 RECOVERY OF LIABILITY
DEFAULTED ({ ]350 MOTOR VEHICLE
STUDENT LOANS § [ }355 MOTOR VEHICLE
(EXCL VETERANS) PROOUCT LIABILITY
1 } 153 RECOVERY OF [ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY
OF VETERAN'S { ]362 PERSONAL INJURY -
BENEFITS MEO MALPRACTICE
( ] 160 STOCKHOLDERS
SUITS
{ ) 190 OTHER
CONTRACT
{ ]195 CONTRACT
PRODUCT ACTIONS UNDER STATUTES
LIABILITY
(1196 FRANCHISE CIVIL RIGHTS
{ ]440 OTHER CIVIL RIGHTS
REAL PROPERTY (Non-Prisonar)
{ 1449 VOTING
{)210 LAND { ]}442 EMPLOYMENT
CONDEMNATION = [{ ] 443 HOUSING/
[ } 220 FORECLOSURE ACCOMMODATIONS
{ ) 230 RENT LEASE & | ) 445 AMERICANS WITH
EJECTMENT DISABILITIES -
( ) 240 TORTS TO LAND EMPLOYMENT
( 1248 TORTPRODUCT [ )446 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ) 200 ALL OTHER [ 448 EGUCATION
REAL PROPERTY

Check if damanded in complaint:

CHECK IF THIS iS ACLASS ACTION
UNDER F.R.C.P. 23
DEMAND $ OTHER

Check YES only if damanded in complaint
JURY DEMAND: Oves ENo

Judge Previously Assigned
No] Yes ([] Ifyes, give date & Case No,
Yes 0
NATURE OF SUIT
ACTIONS UNDER STATUTES
PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ 1387 HEALTHCARE 975 FALSE CLAIMS
PHARMACEUTICAL PERSONAL | 695 DRUG RELATED be) 422 APPEAL 1 e
INJURVIPRODUCT LIABILITY ‘co oupr of PROPERTY 28 USG 158 ( ]376 QUI TAM
( 1368 PERSONAL INJURY 21 USC Bat { )423 WITHDRAWAL [ ]400 STATE
PROOUCT LABILITY 1 1 san OTHER 28 USC 157 REAPPORTIONMENT
( 1368 ASGESTOS PERSONAL [ }410 ANTITRUST
INJURY PRODUCT [ 1430 BANKS & BANKING
LIABILITY PROPERTY RIGHTS { ]450 COMMERCE
{ ]460 OEPORTATION
PERSONAL PROPERTY { }820 COPYRIGHTS [ ]470 RACKETEER INFLU-
{ 1830 PATENT ENCEO & CORRUPT
370 OTHER FRAUD ORGANIZATION ACT
| i ST TRUTHINLENDING (1835 PATENT-ABBREVIATED NEW DRUG APPLICATION nico)
{ ]840 TRADEMARK { | 480 CONSUMER CREOIT
SOCIAL SECURITY {1490 CABLE/SATELLITE TV
[ }3500THERPERSONAL —_ LABGR [1861 HIA (13951) ( | 850 SECURITIES!
PROPERTY DAMAGE [ ] 882 BLACK LUNG (823) COMMODITIES!
[1385 PROPERTY DAMAGE | ]710 FAIRLABOR | ] 863 DiwCrDaww (405(9)) EXCHANGE
PRODUCT LIABILITY STANDARDS ACT —_[ ] 864 SSID TITLE XVI
( 1720 LABORMGMT { ] 885 RSI (405(9))
PRISONER PETITIONS RELATIONS [ ]890 OTHER STATUTORY
{ | 469 ALIEN! OETAINEE ( ] 740 RAILWAY LABOR ACT ACTIONS
{ 1810 MOTIONS TO 1 FEDERAL TAX SUITS [ }891 AGRICULTURAL ACTS
VACATE SENTENCE eave ACT FMA)
28 USC 2255 [ ]870 TAXES (U.S, Plaintiff or
[ 1530 HABEAS CORPUS [ 1790 OTHER LABOR Defendant) [ 1893 ENVIRONMENTAL
[ 1535 OGATH PENALTY LITIGATION (1871 IRS-THIRD PARTY MATTERS
[ }540 MANDAMUS & OTHER =| ] 79t EMPL RET INC 26 USC 7609 { ]895 FREEDOM OF
SECURITY ACT (ERISA) INFORMATION ACT
(| 896 ARBITRATION
IMMIGRATION [ ] 699 ADMINISTRATIVE
PRISONER CIVIL RIGHTS
[1482 NATURALIZATION PROCEDURE ACTREVIEW OR
[1950 CIVIL RIGHTS APELICATION APPEAL OF AGENCY DECISION
[ ]555PRISON CONDITION —_[ ] 465 OTHER IMMIGRATION
{ ]560 CIVIL DETAINEE ACTIONS TE STATUTES ny OF
CONDITIONS OF CONFINEMENT

DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 137

IF SO, STATE:
JUDGE

 

DOCKET NUMBER

NOTE: You must also submit at the time of filing tha Statement of Relatedness form (Form (H-32).
Case 1:19-cv-02963-PGG Document 2 Filed 04/03/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
(114 orginat Removes fram Remanded [[] 4 Reinstated or 5 Transterred from [] 6 Multidistrict 7 Abpea! to District
Proceeding Ol 2 State Court O 3 from Reopened O (Spacify District) Litigation 2 Judge from

Appellate (Transferred) Magistrate Judge

[x] a, ail parties represented = Court

(C] b. Atteast one party
is pro sa,

(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
2] 1 U.S. PLAINTIFF [[]2 U.S. DEFENDANT [%] 3 FEDERAL QUESTION (14 Diversity CITIZENSHIP BELOW.
(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

(218 Muttdistrict Litigation (Direct File)

PTF DEF PTF OEF PTF OEF

CITIZEN OF THIS STATE ()1 []1 CITIZEN OR SUBJECT OF A []3{]3 INCORPORATED and PRINCIPAL PLACE []5 []§
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 [12 INCORPORATED or PRINCIPAL PLACE []4[ ]4 FOREIGN NATION {]6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)
NYAM Licensing Agency

8527 Melrose Avenue

West Hollywood, California 30069

Los Angeles County

DEFENDANT(S) ADDRESS(ES) AND COUNTY(IES)

David Macgreevey

c/o Pachulski Stan Ziehl & Jones LLP

780 3rd Avenue, 34th Floor

New York, New York 10017 New York County

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [[] WHITEPLAINS [x] MANHATTAN

DATE 3/97/19 SIGNATURE OF ATTORNEY OF RECORD a NO) TO PRACTICE IN THIS DISTRICT

- [
“— Z (9 YES (DATE ADMITTED Mo.08 Yr, 2008)

RECEIPT # OP Ee oe Altomey Bar Code # wiHt0s70
Cle the Court.

Magistrate Judge is to be designated by the
Magistrate Judge is so Designated.

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

 

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)

 

Clear Form Save
